 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VILAYCHITH KHOUANMANY,                             No. 2:17-cv-1326-TLN-EFB P
12                       Plaintiff,
13            v.                                         ORDER
14    UNITED STATES MARSHALS, et al.,
15                       Defendants.
16

17          Plaintiff is a federal prisoner proceeding pro se with claims premised under Bivens v. Six

18   Unknown Named Agents, 403 U.S. 388 (1971). She has filed another request for appointment of

19   counsel, a request to conduct discovery, and a motion to stay. ECF Nos. 83, 84. As explained

20   below, the motions are denied.

21          As has previously been explained, see ECF Nos 31, 42, 49, 60, 64, 67, 79, district courts

22   lack authority to require counsel to represent indigent prisoners in cases such as this one. Mallard

23   v. United States Dist. Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court

24   may request an attorney to voluntarily to represent such a plaintiff. See 28 U.S.C. § 1915(e)(1);

25   Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332,

26   1335-36 (9th Cir. 1990). When determining whether “exceptional circumstances” exist, the court

27   must consider the likelihood of success on the merits as well as the ability of the plaintiff to

28   articulate her claims pro se in light of the complexity of the legal issues involved. Palmer v.
                                                        1
 1   Valdez, 560 F.3d 965, 970 (9th Cir. 2009). Having considered those factors once again, the court
 2   still finds there are no exceptional circumstances in this case
 3          Plaintiff has also filed a request for “production of documents” and for a “subpoena duces
 4   tecum.” ECF No. 83. Plaintiff’s request is premature. The court has ordered service of the
 5   complaint by the U.S. Marshal. ECF No. 77. After a defendant files an answer to the complaint,
 6   the court will issue a discovery and scheduling order. Plaintiff may then seek documents from
 7   defense counsel and should file a motion asking for the court’s assistance only if she cannot
 8   obtain them through requests made pursuant to the ordinary discovery rules (Federal Rules of
 9   Civil Procedure 26-37 & 45).
10          Plaintiff’s request for a stay is also denied. There are currently no deadlines in this case
11   requiring action by plaintiff and her interest in pursuing discovery at this time undermines any
12   actual need for a stay of proceedings.
13          Accordingly, IT IS HEREBY ORDERED that:
14      1. Plaintiff’s request for the appointment of counsel (ECF No. 84) is denied without
15          prejudice;
16      2. Plaintiff’s request for discovery (ECF No. 83) is denied as premature; and
17      3. Plaintiff’s request for a stay (ECF No. 84) is denied without prejudice.
18   Dated: June 6, 2019.
19

20

21

22

23

24

25

26

27

28
                                                        2
